Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This notice of allowability is in response to the arguments/amendments filed by the applicant on September 27, 2021. The status of the claims is as follows:
Claims 1, 2, 4-7, 9-17, 19 and 20 are currently pending and are being examined.
Claims 1, 2, 5, 6, 13-17, and 19 have been amended according to the examiner’s amendment entered below.
Claims 3, 8, and 18 have been cancelled according to the examiner’s amendment entered below.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail sent by LaShanya Nash on February 7, 2022.

The application has been amended as follows: 
1.	(Currently Amended) A controller, comprising:
a hardware processor
hardware processor cause the hardware processor
	create a meta transaction including information about a payment from an Internet of Things (IoT) device, wherein the meta transaction is created in response to the IoT device generating an input transaction and the payment is based on a determination to accept or reject the payment further based on a trusted list of entities, the trusted list of entities including the entities that are permitted to participate in the payment with the IoT device;  	
	receive information from the IoT device about the payment via an output transaction, an input transaction, and an unspent transaction; 
generate a transaction bundle including the output transaction, the input transaction, the un-spent transaction, and the meta transaction; 
	receive a signature from the IoT device corresponding to the transaction bundle; [[and]]
verify the signature from the IoT device; and
		identify a nonce corresponding to the generated transaction bundle in response to the verification of the signature from the IoT device.
2.	(Currently Amended) The controller of claim 1, the hardware processorexecutes instructions to:
		 to identify the nonce; and
add the [[N]]nonce to the transaction bundle.
3.	(Canceled)
the trusted list of entities.  
6.	(Currently Amended) The controller of claim 1, wherein the controller s a subsequent payment initiated by the IoT device when the IoT device initiates a transaction with a non-trusted entity.
8.	(Canceled)
13.	(Currently Amended) A serverfacilitating payments between a plurality of Internet of Things (IoT) devices, the server comprising:
	a hardware processor; and 
a memory having instructions stored thereon that when executed by the hardware processor cause the hardware processor to:
	
		receive information from an IoT device of the plurality of IoT devices associated with a payment, the payment involving the IoT device;
		 determine whether the payment involving the IoT device is permitted based on business policies and a trusted list of entities; 
	
		create a meta transaction including information about the IoT device of the plurality of IoT devices, in response to the determination of whether the payment is permitted, wherein the meta transaction is created in response to the IoT device generating an input transaction;

generate a transaction bundle including the output transaction, the input transaction, the unspent transaction, and the meta transaction; 
apply a hash to the transaction bundle and verify a signature from the IoT device on the hashed transaction bundle based on a signature included in the meta transaction; [[and]]
identify a nonce corresponding to the generated transaction bundle in response to the verification of the signature from the IoT device; and
initiate a consensus of the hashed transaction bundle within a decentralized entity.
14.	(Currently Amended) The server
15.	(Currently Amended) The server
16.	(Currently Amended) The server
17.	(Currently Amended) A non-transitory mediuma hardware processor
		monitor a plurality of internet of things (IoT) devices for payment transactions, wherein monitoring comprises determining whether the payment transactions are permitted based on a trusted list of entities to which payment transactions may be initiated by the  plurality of IoT devices;
, wherein the meta transaction is created in response to the IoT device generating an input transaction;  	
	receive an output transaction, an input transaction, and an unspent transaction from the IoT device; 
generate a transaction bundle including the output transaction, the input transaction, the unspent transaction, and the meta transaction; 
	receive a signature from the IoT device corresponding to the transaction bundle; [[and]]
verify the signature from the IoT device; and
		identify a nonce corresponding to the generated transaction bundle in response to the verification of the signature from the IoT device.
18.	(Canceled)
19.	(Currently Amended) The medium of claim 17, wherein the hardware processor executes instructions to apply business policies to the plurality of IoT devices.


Claim Interpretation
	In view of the newly added amendments to claim 1 identified above in the examiner’s amendment, the applicant has clarified that the “controller” comprises a hardware processor and a memory (Also see Paragraph 13 of the applicant’s specification). Therefore, the controller has been recited as a statutory class of invention (i.e. a machine, see MPEP 2106.03).


Allowable Subject Matter
	The following is an examiner’s statement regarding reasons for allowance:

Rejections under 35 U.S.C. 101
	Claims 1, 2, 4-17, 19, and 20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea that includes limitations that amount to “significantly more” than the judicial exception itself. Specifically, the claims recite meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

	Claims 1, 2, 4-7, and 9-12 recite a controller for creating a “transaction bundle” comprising various information regarding a transaction between Internet of Things (IoT) devices. These claims recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction, namely facilitating a transaction. 
	Claim 1, however, recites additional elements which amount to significantly more than the abstract idea itself. Specifically, claim 1 recites limitations meaningful limitations beyond generally linking the use of the judicial exception (i.e. facilitating a transaction) to a particular technological environment (i.e. an IoT environment). Claim 1 recites specific steps for structuring a transaction (e.g. create a meta transaction including information about a payment from an Internet of Things (IoT) device, wherein the meta transaction is created in response to the IoT device generating an input transaction, generate a transaction bundle including the output transaction, the input transaction, the un-spent transaction, and the meta transaction; receive a signature from the IoT device corresponding to the transaction bundle; verify the signature from the IoT device; and identify a nonce corresponding to the generated transaction bundle in response to the verification of the signature from the IoT device). In other words, the claims recite a technical solution to a technical problem faced by current transaction 

	Claims 13-16 overcome the requirements set forth under 35 U.S.C. 101 for similar reasons as described above regarding claims 1, 2, and 4-12. Specifically, claim 13 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 1 and 13 is that claim 13 is drafted as system rather than as a controller. Therefore, since the same analysis should be used for claims 1 and 13, claim 13 overcomes the requirements set forth under 35 U.S.C. 101. Dependent claims 14-16 are similarly found to overcome the requirements set forth under 35 U.S.C. 101 due to their dependency on claim 13.

	Claims 17, 19, and 20 overcome the requirements set forth under 35 U.S.C. 101 for similar reasons as described above regarding claims 1, 2, and 4-12. Specifically, claim 17 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 1 and 17 is that claim 17 is drafted as non-transitory memory resource rather than as a controller. Therefore, since the same analysis should be used for claims 1 and 17, claim 17 overcomes the requirements set forth under 35 U.S.C. 101. Dependent claims 19 and 20 are similarly found to overcome the requirements set forth under 35 U.S.C. 101 due to their dependency on claim 17.

Rejections under 35 U.S.C. 102/103
	Claim 1 recites the following limitations that are not taught by the prior art:
identify a nonce corresponding to the generated transaction bundle in response to the verification of the signature from the IoT device.
Lu (The non-patent literature article titled “In-depth explanation of how IOTA making a transaction (with picture)”). Lu provides a high-level overview regarding how IOTA transactions are facilitated by generating a “transaction bundle.” Lu teaches the use of meta transactions, input transactions, output transactions, and unspent transactions to form this bundle. Additionally, Lu broadly teaches the use of a nonce (See Lu, Page 9). However, Lu does not disclose that the nonce is identified “in response to the verification of the signature from the IoT device,” as described in the limitations listed above. In fact, Lu does not explicitly teach the verification of the signature from the IoT device. Therefore, for at least this reason, claim 1 is allowable over the prior art.  Claims 2, 4-7, and 9-12 are similarly found to be allowable over the prior art due to their dependency on claim 1.
	
	Claims 13 is found to be allowable over the prior art for similar reasons as described above regarding claims 1, 2, and 4-12. Specifically, claim 13 recites the following limitation that is not taught by the prior art: “identify a nonce corresponding to the generated transaction bundle in response to the verification of the signature from the IoT device.” Therefore, since the same analysis should be used for claims 1 and 13, claim 13 is found to be allowable over the prior art. Dependent claims 14-16 are similarly found to be allowable over the prior art due to their dependency on claim 13.

	Claims 17 is found to be allowable over the prior art for similar reasons as described above regarding claims 1, 2, and 4-12. Specifically, claim 17 recites the following limitation that is not taught by the prior art: “identify a nonce corresponding to the generated transaction bundle in response to the verification of the signature from the IoT device.” Therefore, since the same analysis should be used for claims 1 and 17, claim 17 is found to be allowable over the prior art. Dependent claims 19 and 20 are similarly found to be allowable over the prior art due to their dependency on claim 17.


Citation of Pertinent Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent for disclosing various features of the claimed invention, but they do not disclose all of the claimed features, as described in the reasons for allowance above:
Baldwin (U.S. Pre-Grant Publication No. 20130124346): Describes a NFC-enabled security token that is used to authenticate the user or perform transactions at a POS. The NFC chip may comprise a list of authorized entities with which transactions may be initiated.
Paczkowski (U.S. Patent No. 8881977): Describes a method for a mobile device to conduct a transaction with an unattended point-of-transaction device. The method includes receiving credentials indicating that the unattended point-of-transaction device is authorized to engage in the transaction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696